Exhibit 10.20.3


February 4, 2020
SVB Financial Group
Attn: Warrants
80 E Rio Salado Pkwy, Ste 600
Tempe, AZ 85281
Re:    Warrant to Purchase Stock, dated as of November 3, 2010, as amended by
that certain letter amendment, dated as of May 21, 2015, by and between
Transphorm, Inc. and SVB Financial Group (as successor-in-interest to Silicon
Valley Bank) (the “Warrant”)
Dear SVB Financial Group:
We are pleased to announce that Transphorm, Inc., a Delaware corporation
(“Transphorm”), intends to enter into an Agreement and Plan of Merger and
Reorganization, by and among Transphorm, Peninsula Acquisition Corporation
(“Parent”) and Peninsula Acquisition Sub, Inc. (“Merger Sub”, and such
agreement, the “Merger Agreement”), pursuant to which Merger Sub will merge with
and into Transphorm, with Transphorm continuing as the surviving corporation and
a wholly-owned subsidiary of Parent (the “Merger”), whereby the stockholders of
Transphorm will receive shares of common stock of Parent (“Parent Common Stock”)
in exchange for their capital stock of Transphorm. In connection with the
Merger, Transphorm will change its name to “Transphorm Technology, Inc” and
Parent will change its name to “Transphorm, Inc.”
The Warrant currently provides that, until November 3, 2020, SVB Financial Group
(“SVB”) is entitled to purchase 36,471 shares of common stock of Transphorm
(“Transphorm Common Stock”), at an exercise price of $2.879 per share.
This letter is being delivered to SVB to officially notify SVB of the Merger and
to advise SVB that (i) in connection with the Merger, the Warrant will be
assumed by Parent, amended as set forth below and converted into a warrant (the
“Amended Warrant”) to purchase a number of shares of Parent Common Stock equal
to the number of shares of Transphorm Common Stock subject to the Warrant
immediately prior to the Merger (i.e., 36,471 shares), multiplied by the
conversion ratio applicable to shares of Transphorm Common Stock as specified in
the Merger Agreement (with the resulting number rounded down to the nearest
whole share), and (ii) the per share exercise price of the Amended Warrant will
be equal to the per share exercise price of the Warrant immediately prior to the
Merger (i.e., $2.879), divided by the conversion ratio applicable to shares of
Transphorm Common Stock as specified in the Merger Agreement (with the resulting
exercise price rounded up to the nearest whole cent).
By signing below, SVB hereby acknowledges and agrees, contingent and effective
upon the consummation of the Merger, that, notwithstanding anything contrary in
the Warrant, the Warrant shall be exercisable for 3,023 shares of Parent Common
Stock and the Warrant shall be amended as follows:
1.
Where the Warrant currently references “Number of Shares: 36,471 (Subject to
Section 1.7)” in the preamble on the first page of the Warrant, it shall hereby
be replaced with:

“Number of Shares: 3,023”




--------------------------------------------------------------------------------




2.
Where the Warrant currently references “Warrant Price: $2.879 per share” in the
preamble on the first page, of the Warrant it shall hereby be replaced with:

“Warrant Price: $34.74 per share”
3.
All references to “Shares” in the Warrant will, immediately following the
Merger, mean shares of Parent Common Stock.

4.
Section 1.3 is hereby amended such that the following language is deleted in the
two instances in which it appears in Section 1.3: “(or in the instance where the
Warrant is exercised immediately prior to the effectiveness of the Company’s
initial public offering, the “price to public” per share price specified in the
final prospectus relating to such offering)”.

5.
Section 1.4 is hereby amended in its entirety to read as follows: “Promptly
after Holder exercises or converts this Warrant, and, if applicable, the Company
receives payment of the aggregate Warrant Price, the Company shall deliver to
Holder certificates for the Shares acquired (or shall issue book entry security
entitlements in respect thereof) and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.”

6.
Section 1.7 of the Warrant is hereby deleted in its entirety.

7.
The second sentence of Section 2.2 is hereby deleted in its entirety.

8.
Section 2.3 is hereby deleted in its entirety.

9.
Paragraph 1 of Appendix 1 of the Warrant is hereby amended in entirety to read
as follows: “(1) Holder elects to purchaser [-] shares of Parent Common Stock
pursuant to the terms of the attached Warrant, and tenders payment of the
purchase price of the shares in full. [or] (1) Holder elects to convert the
attached Warrant into Shares/cash [strike one] in the manner specified in the
Warrant. The conversion is exercised for [-] of the Shares covered by the
Warrant. [Strike paragraph that does not apply.]”

10.
The first clause of Paragraph 2 in Appendix 1 of the Warrant is hereby amended
to add the following phrase after “a certificate or certificates”: “(or book
entry security entitlements)”.

For purposes of clarity, all references to “Shares” in the Warrant will,
immediately following the consummation of the Merger, refer to Parent Common
Stock. Additionally, SVB hereby waives (i) its rights under Section 2.6 of the
Warrant in connection with the Merger and (ii) any notice or consent provisions
in the Warrant not complied with hereunder in connection with the Merger. Except
as expressly modified by the terms of this consent, the Warrant shall remain in
full force and effect in accordance with its terms.
Please indicate SVB’s consent and acknowledgement by signing two copies of this
letter, returning one copy by email to Justin Lu as justin.lu@wsgr.com, with the
original signed copy to follow by mail by February 11, 2020 to Wilson Sonsini
Goodrich & Rosati, Attn: Arjun Adusumilli, 650 Page Mill Road, Palo Alto, CA
94304. Please keep the other signed copy for your records. If the Merger is not
completed, this consent and acknowledgement will be of no effect.




--------------------------------------------------------------------------------




We are extremely excited about the contemplated Merger and the opportunity to
continue our relationship with you following completion of the Merger. Should
you have any questions regarding this notice, please contact me at (805)
456-1300 or cmcaulay@transphormusa.com. Thank you for your cooperation in this
matter.
Very truly yours,




Transphorm, Inc.
Name: Cameron McAulay
Title: Chief Financial Officer







--------------------------------------------------------------------------------





On behalf of SVB, I have read the foregoing, understand it, and by signing
below, acknowledge and agree to the foregoing consent, affirmation and waiver.
SVB FINANCIAL GROUP


By:
/s/ David Busch


Name:
David Busch


Title:
Senior Manager, Corporate Investments & Funding


Dated:
2/4/2020



[Signature Page to Warrant Amendment (SVB)]